DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Preliminary Amendment
Receipt is acknowledged of a preliminary amendment, filed 26 June 2019, which has been placed of record and entered in the file.
Title of the Invention
The title of the invention is objected to because it is not consistent with the claimed invention.  A new title is required that is clearly indicative of the invention to which the claims are directed.  It is suggested that the title be changed to reflect that Apparatus claims are also presented by changing the title to --Apparatus and Method of Generating a Fastener and Securing at Least One Product to at Least One Packaging--.
Specification
The disclosure is objected to because at paragraph [0022], line 4, “engaged” should be changed to --engage--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5, 6, 9-15, 22-24 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5, line 2, “the second T-bar element” and “the second position” each lack proper antecedent basis.
Claim 6, line 2, “the second position” lacks proper antecedent basis.
Claims 13 and 22 are each vague and indefinite because in each claim, the recitation “a filament, a first T-bar element, and a second T-bar element” should be changed to --the filament, the first T-bar element, and the second T-bar element-- for purposes of clarity.
Claim 27 is deemed to be vague and indefinite since the apparatus set forth in the claim is incapable of performing the method of claim 1.  The apparatus requires a needle and an applicator module, but there are no requirements for the filament or the T-bar elements.  Accordingly, the apparatus cannot be “used to secure at least one product to at least one packaging using the method of Claim 1” as there is no supply of filament or the T-bar elements.
	These and any other informalities should be corrected so that the claims may particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant, regards as the invention, as required by 35 U.S.C. § 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claim Rejections - 35 USC § 101 and 112(b)
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

35 U.S.C. 112(b) is set forth above.

Claim 27 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
	Claim 27 is rejected under 35 U.S.C. 101 because the subject matter is directed to neither a “machine” nor a “process”.  Claim 27 recites “An apparatus for constructing a plurality of different length fasteners … and used to secure at least one product to at least one packaging using the method of Claim 1.”  This recitation embraces or overlaps two different statutory classes of invention, namely a “machine” and “process”, and thus fails to conform with 35 U.S.C. 101 which is drafted so as to set forth the statutory classes of invention in the alternative only.  
Claim 27 is rejected under 35 USC. 112(b) as indefinite because claim 27 recites “An apparatus for constructing a plurality of different length fasteners … and used to secure at least one product to at least one packaging using the method of Claim 1” which makes claim 27 ambiguous since it is unclear whether or not the subject matter of the claim is directed to an apparatus or a method.    Ex parte Lyell, 17 USPQ2d 1548 (BPAI 1990).  See MPEP § 2173.05(p)(II).
Allowable Subject Matter
Claims 1-4, 7, 8, 16-21, 25, 26 and 28-31 are allowed.
Claims 5, 6, 9-15 and 22-24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Earley et al. (US ‘956) discloses a plastic fastener dispenser and needle for applying fasteners which include a filament and a cross-bars.
Cooper et al. (US ‘271) discloses a plastic fastener dispenser and needle for applying fasteners which include a filament and a cross-bars.
Cooper et al. (US ‘043) discloses a plastic fastener dispenser and needle for applying fasteners which include a filament and a cross-bars.
Franks (US ‘899) and Flannery et al. (US ‘405) each disclose a plastic fastener dispenser and needle for applying fasteners.
Furutsu et al. (US ‘406) discloses a plastic fastener dispenser and needle for applying fasteners which include a filament and coming-off preventive portions.
Ueno et al. (US ‘006) discloses a loop pin connecting dispenser and for securing labels.
Hirose (US ‘236) discloses a staple fastener dispenser including a staple leg end deforming feature.
Kabel (US ‘227) discloses a cable fastener dispenser including a separate supply of strap material and a separate supply of locks for holding the ends of the strap.
Herfurth & Heyden (DE ‘853) discloses an apparatus for fastening an object to a sheet.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN F. GERRITY whose telephone number is (571)272-4460.  The examiner can normally be reached on Monday - Friday (8:30-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        26 February 2021